Exhibit 10.1

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT – JONES

          This Executive Employment Agreement (“Agreement”) is made as of the
1st day of July, 2010 (the “Effective Date”) by and between INDUSTRIAL SERVICES
OF AMERICA, INC., a Florida corporation located at 7100 Grade Lane, Building #1,
Louisville, Kentucky 40213 (the “Company”) and STEVE JONES, an individual
residing at 3011 Long Creek Way, Louisville, Kentucky 40245 (“the “Executive”).
RECITALS
          The Company and Executive currently are parties to an Executive
Employment Agreement (the “Original Agreement”) dated as of June 1, 2009. Both
parties desire to modify the terms and conditions of the Original Agreement by
entering into this Agreement in replacement of the Original Agreement.
          The Company desires to continue to employ the Executive, and the
Executive desires to continue to be employed by the Company upon the terms and
conditions set forth in this Agreement.
          NOW THEREFORE, in consideration of (a) the Executive’s employment with
the Company as its Chief Operating Officer, (b) the compensation paid to the
Executive and the benefits provided to the Executive in connection with such
employment including applicable coverage under the Company’s D&O policy, (c) the
Executive’s use of the equipment, supplies, facilities and other resources of
the Company and (d) the opportunity provided to Executive by the Company to
acquire or use information relating to or based upon the Company’s business and
to work and develop in the industry and lines of business engaged in by the
Company from time-to-time or for which the Executive is hereby employed
hereunder, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1
INTERPRETATION OF THIS AGREEMENT

          Article 1.1 Defined Terms. As used herein, capitalized terms when used
in this Agreement shall have the meanings set forth in Annex 1 attached hereto
and made a part hereof and as defined in this Agreement.
          Article 1.2 Interpretation. The words “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement and not any particular
section, paragraph, subparagraph or clause contained in this Agreement. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and the plural, and pronouns stated in
masculine, feminine or neuter gender shall include the masculine, feminine and
the neuter.

ARTICLE 2
TERM OF EMPLOYMENT

          ARTICLE 2.1 Duration. The Company agrees to employ the Executive, and
the Executive agrees to be so employed for an Initial Term (“Initial Term”)
commencing on the Effective Date of this Agreement, and ending on the
Termination Date (as defined below) or June 30, 2015 whichever shall first
occur. The Executive’s employment may be terminated earlier or renewed, as
herein provided, pursuant to this Article. At any time more than ninety (90)
days prior to the expiration of the Initial Term or any Renewal Term,
respectively, either the Company or Executive may give notice of nonrenewal and
this Agreement shall terminate at the end of such term. If a notice of
nonrenewal is not given, or the Agreement is not terminated a set forth in
Article 2.2, Executive’s employment under the terms of this Agreement shall be
extended for an additional one year period. (The one year period shall be
defined as commencing on July 1, 2015 and continuing for the next three hundred
sixty-five (365)/three hundred sixty-six (366) consecutive calendar days as
applicable.)
          ARTICLE 2.2 Termination. The Executive’s employment may be terminated
on any one or more of the following dates: (a) the date specified in a Notice of
Termination given by the Executive in connection with his voluntary termination
(which shall not be less than thirty (30) days from the date such Notice of
Termination is given, unless a shorter period is subsequently requested by the
Company after receipt of such Notice of Termination); (b) the date specified in
a Notice of Termination given by the Board of Directors of the Company to the
Executive stating that the Executive’s employment is being Terminated for Cause;
(c) the date specified in a Notice of Termination given by the Board of
Directors to the Executive stating that the Executive’s employment with the
Company is terminated without cause; (d) the date of the Executive’s death; or
(e) the date specified in a


--------------------------------------------------------------------------------




Notice of Termination given by the Company at a time after which the Executive
has become Incapacitated in connection with a termination of the Executive’s
employment by reason of his Incapacity. Except as provided in Article 2.4, all
obligations of the Company to Executive shall terminate as of the Termination
Date.
          ARTICLE 2.3 Salary and Benefits. During the Employment Period:
          ARTICLE 2.3.1 The Company will pay the Executive a Base Salary at the
rate of $3,846.15 per week (“Base Salary”), payable in installments consistent
with the Company’s normal payroll schedule, subject to applicable withholding
and other taxes and other required deductions for welfare, fringe benefits and
withholding and those deductions requested by Executive.
          ARTICLE 2.3.2 The Executive shall be entitled to a bonus based as a
Level 1 employee under the Management Incentive Plan (the “MIP”), dated July 1,
2010, for calendar year 2010 provided he remains employed by the Company during
the entirety of calendar year 2010. Such bonus shall be payable in a single lump
sum payment as soon as practicable following December 31, 2010 subject to
applicable withholding and other taxes and other required deductions for
welfare, fringe benefits and withholding and those deductions requested by
Executive. Beginning in 2011 and for the remainder of the Initial Term,
Executive shall participate in the MIP or such similar incentive arrangement as
may be mutually agreeable to Company and Executive with the timing for payment
being as soon as practicable following December 31st of the applicable year and
maintenance of employment by Executive during the entirety of the applicable
year. See Exhibit A, attached hereto and incorporated herein by reference,
outlining the MIP.
          ARTICLE 2.3.3 The Executive shall be entitled to receive a bonus as a
Level 1 employee based on satisfaction of the criteria under the Executive
Incentive Plan (the “EIP”) dated July 1, 2010 provided he remains employed by
the Company during the entirety of calendar year 2010. Such bonus shall be
payable (i) in the form of Company common stock in one delivery of a stock
certificate, (ii) cash, or (iii) cash and common stock, at the election of
Executive in accordance with the EIP, as soon as practicable following December
31, 2010 subject to applicable withholding and other taxes and other required
deductions for welfare, fringe benefits and withholding and those deductions
requested by Executive. Beginning in 2011 and for the remainder of the Initial
Term, Executive shall participate in the EIP or such similar incentive
arrangement as may be mutually agreeable to Company and Executive with the
timing for payment being as soon as practicable following December 31st of the
applicable year and maintenance of employment by Executive during the entirety
of the applicable year. See Exhibit B, attached hereto and incorporated herein
by reference, outlining the EIP.
          ARTICLE 2.3.6 The Executive will be entitled to participate in all
medical and hospitalization, group life insurance, retirement, and any and all
other welfare and fringe plan benefits as are from time to time provided by the
Company to its executive employees, subject to the provisions of such plans,
including, without limitation, eligibility criteria and contribution
requirements, as the same may be in effect from time to time. The Company will
provide the Executive with full medical coverage at no cost to the employee. The
Company shall provide Executive with a term life insurance policy with a death
benefit not to exceed $1,000,000.00, with the Executive to name his
beneficiary(ies).
          ARTICLE 2.3.7 The Executive will be entitled to a maximum of three (3)
weeks paid vacation during each calendar year (prorated for any partial year
during the term) commencing in 2010 to be taken at such times and intervals as
shall be determined by the Executive, and approved by the President of the
Company, which approval shall not be unreasonably withheld and provided in the
President’s judgment that the timing of such vacation shall not interfere with
the Executive’s performance of his duties hereunder. Unused vacation shall not
be accrued or reimbursed to Executive.
          ARTICLE 2.3.8 The Executive shall be entitled to reimbursement of
reasonable business expenses incurred by the Executive (subject to Executive’s
submission of appropriate substantiation in accordance with the rules in place
for other executives of the Company). In addition thereto, and not in
substitution thereof, the Company shall provide Executive with a monthly car
payment allowance (the amount of which shall not exceed $1,000.00 per month)
which shall be used by Executive to acquire an automobile selected by the
Executive, with the concurrence of the Company, for use by the Executive during
his employment by the Company. The Executive shall, at his own expense, provide
for comprehensive insurance coverage for the vehicle, naming Company as a named
insured. Executive shall provide proof of said coverage to Company, including
existence of minimum underlying limits and umbrella limits for bodily injury
coverage in the total amount of $1,500,000. Executive shall be responsible for
any damage due to neglect or misuse by Executive.
          ARTICLE 2.3.9 The Company represents and the Executive acknowledges
that he may receive shares of the Company common stock under the EIP or
elsewhere under this Agreement, which shall be deemed “restricted” stock,
subject to a six (6) month holding period and further subject to the provisions
of Rule 144 under the Securities Act of 1933, as amended.
          Executive agrees that this Agreement and the rights, interests and
benefits under it shall not be assigned, transferred, pledged, or hypothecated
in any way by Executive or any other person claiming under Executive by virtue
hereof. Such rights, interest or benefits shall not be subject to execution,
attachment, or similar process. Any attempted assignment, transfer, pledge, or
hypothecation, or other disposition of the shares granted pursuant to this


--------------------------------------------------------------------------------




Agreement or of such rights, interest, and benefits contrary to the preceding
provision, or the levy or any attachment or similar process thereupon, shall be
null and void and without any legal effect.
          The Executive represents and warrants that any shares he receives
pursuant to the EIP or elsewhere under the terms of this Agreement he will be
receiving for investment and not with a view to distribution thereof and
understands and acknowledges that in the absence of an effective Registration
Statement as to the shares he receives any Stock Certificate(s) representing the
shares shall bear the following legend:

 

 

 

 

The Shares represented by this certificate have not been registered or qualified
for sale under the Securities Act of 1933, as amended (the “Act”, or any state
securities or blue sky laws, and may not be sold, transferred or otherwise
disposed of except pursuant to an exemption from registration or qualification
there under. The Company may require, as a condition to the transfer of this
certificate, an opinion of counsel satisfactory to the Company to the effect
that such transfer will not be in violation of the Act or any such laws.

 


          ARTICLE 2.4 Severance Pay.
          ARTICLE 2.4.1 (a) If the Executive’s employment ends as the result of
a Termination Without Cause, the Executive shall be entitled to receive his Base
Salary and Welfare Plan Benefits (as defined below) through the Initial Term or
Renewal Term, as applicable;
                                   (b) If the Executive’s employment ends as the
result of Executive’s Incapacity, Executive shall be entitled to receive either
available worker’s compensation benefits or insured benefits as provided by the
Company’s disability policy;
                                   (c) If the Executive’s employment ends as the
result of the death of Executive, Executive shall be entitled to receive his
Base Salary and Welfare Plan Benefits through the date of death;
                                   (d) If the Executive’s employment ends as the
result of Voluntary Termination, Executive shall be entitled to receive his Base
Salary and Welfare Plan Benefits through the Termination Date; or
                                   (e) If the Executive’s employment ends as the
result of Termination for Cause, Executive shall be entitled to receive his Base
Salary and Welfare Plan Benefits through the Termination Date.
          ARTICLE 2.4.2 In those instances where the Company owes Executive
payments after the Termination Date, the payments to be made by the Company to
the Executive under this Article 2.4 shall be made in installments, and on the
payment dates, during the Severance Period (as defined below) on which Base
Salary would have otherwise been paid had the Executive’s employment not been
terminated. Upon the making of the last of such payments, the Company will have
no further Severance Payment obligation to the Executive. All payments shall be
subject to applicable withholding and other taxes.
          ARTICLE 2.4.3 For so long as the Company is required to make the
severance payments described in this Article 2.4 (the “Severance Period”) and
subject to the provisions of Article 2.4.4 below, the Company will, in addition
to such payment, provide or arrange to provide the Executive with its regular
subsidy payments toward benefits substantially similar to those which the
Executive was receiving or entitled to receive under the Company’s life,
accident, dental and group health insurance plans, 401K, FSA or any similar
health or welfare plans in which the Executive was participating immediately
prior to the Termination Date (“Welfare Plan Benefits”) at a cost to the Company
which is not greater than the cost the Company paid immediately prior to the
Termination Date; provided, that to the extent any such coverage is prohibited,
whether by contract, any judicial or legislative authority or otherwise, the
Company shall in its sole discretion make alternative arrangements to provide
the Executive with Welfare Plan Benefits or provide the Executive with a payment
in an amount equal to the amount that the Company was contributing toward the
purchase of the Welfare Plan Benefits for Executive immediately prior to the
Termination Date. Benefits or payments otherwise receivable by the Executive
pursuant to the preceding sentence shall be reduced to the extent Company
determines comparable benefits are available from another employer. Executive
shall have the duty to fully and promptly advise Company of any available
benefits offered, whether accepted or not, no later than three (3) business days
after any such benefits are offered.

ARTICLE 3
PROPERTY AND BUSINESS OF THE COMPANY

          ARTICLE 3.1 Nondisclosure. During the Employment Period and during the
periods described in the last sentence of this Article 3.1, the Executive (a)
will receive and hold all Company information in trust and in strict confidence,
(b) will not disclose and will use commercially reasonable efforts to protect
Company information from disclosure, (c) will not, directly or indirectly, use
or assist others to use any Confidential Information (as hereinafter defined),
and (d) will not, directly or indirectly, use, disseminate or otherwise disclose
any Company information or Confidential Information to any third party, except
in the case of each of (a) through (d) above, as required by the Executive’s
duties in the course of his employment by the Company or as required by
applicable law. The provisions of this Article 3.1 shall survive the Termination
Date.

--------------------------------------------------------------------------------




          ARTICLE 3.2 Books and Records. All books, records, reports, writings,
notes, inventions, notebooks, computer programs, sketches, drawings, blueprints,
prototypes, formulas, patents, photographs, negatives, models, equipment,
chemicals, reproductions, proposals, flow sheets, supply contracts, customer
lists and other documents and/or things relating to the business of the Company,
its affiliates or any of their respective subsidiaries (including but not
limited to any of the same embodying or relating to any actual Confidential
Information or trade secrets), whether prepared by the Executive or otherwise
coming into the Executive’s possession, shall be the exclusive property of the
Company, its affiliates or such possession shall be the exclusive property of
the Company, its affiliates or such subsidiary, as the case may be (all of which
is defined herein as “Confidential Information”), and shall not be copied,
duplicated, replicated, transformed, modified or removed from the premises of
the Company except pursuant to the prior written authorization of the Company on
the Termination Date or on the Company’s written request at any time.
          ARTICLE 3.3 Inventions and Patents. The Executive agrees that all
inventions, innovations or improvements related to the Company’s or any of its
respective subsidiaries’ method of conducting its business (including new
contributions, improvements, ideas and discoveries, whether patentable or not)
conceived or made by him during the Employment Period with the Company belong to
the Company and the Executive hereby assigns all of such inventions, innovations
and improvements, contributions, ideas and discoveries to the Company. The
Executive will promptly disclose such inventions, innovations and improvements,
contributions, ideas and discoveries to the Board and perform all actions
reasonably requested by the Board to establish and confirm such ownership in the
Company.
          ARTICLE 3.4 Non-Competition. During the Employment Period (which shall
be deemed to include the Severance Period, if any, for purposes of this Article
3) and for a period of twelve (12) months from and after the later of the last
payment made during the Severance Period or the Termination Date (collectively,
the “Non-Competition Period”), the Executive will not directly or indirectly,
(i) engage in any business which is the same or substantially the same as any
business of the Company (the “Restricted Business”) as of the date of the
Executive’s termination, or (ii) have any interest in any other business
venture, whether as a debt or equity holder, employee, officer, director,
member, manager, partner, agent, security holder, consultant or otherwise, that
directly or indirectly is engaged in the Restricted Business, within one hundred
(100) direct miles of any geographic area in which the Company, its affiliates
or any of their respective subsidiaries, engage in the Company’s business
operations as of the Termination Date. Nothing in this Article 3.4 shall be
deemed to prevent the Executive from acquiring and owning solely as a passive
investment, equity securities (including options to purchase equity securities)
in an aggregate of less than three percent (3%) in the aggregate of the equity
securities of any class of any issuer that are registered under Section 12(b) or
12(g) of the Securities Exchange Act of 1934, as amended, and are listed or
admitted for trading on any United States national securities exchange or are
quoted on the National Association of Securities Dealer Automated Quotations
System or any similar system of automated dissemination of quotations of
securities prices in common use, or so long as the Executive is not a member of
any “control group” (within the meaning of the rules and regulation of the
United States Securities and Exchange Commission) of any such issuer.
          ARTICLE 3.5 Non-Solicitation of Employees. During the Non-Competition
Period, the Executive shall not, directly or indirectly, (a) solicit for
employment or employ (or attempt to solicit for employment or employ), for the
Executive or on behalf of any other Person (other than the Company or any of its
respective subsidiaries) provided that nothing shall prevent the Executive from
making a general solicitation not targeted at the Company’s or any of its
respective subsidiaries’ employees, any employee of the Company, its affiliates
or any of their respective subsidiaries, or any person who was such an employee
during a one year (1) period preceding or succeeding the Termination Date, or
(b) otherwise encourage any such employee to leave his or her employment with
the Company, its affiliates or any of their respective subsidiaries.
          ARTICLE 3.6 Non-Solicitations of Others. During the Non-Competition
Period, the Executive shall not, directly or indirectly, (a) solicit, call on,
or transact or engage in the Restricted Business with (or attempt to do any of
the foregoing with respect to) any customer, distributor, vendor, supplier or
agent with whom the Company, its affiliates or any of their respective
subsidiaries shall have dealt, or that the Company, its affiliates or any of
their respective subsidiaries shall have actively sought to deal, at any time
during a one year (1) period preceding or succeeding Executive’s Termination
Date for or on behalf of the Executive or any other person (other than the
Company, its affiliates or any of their respective subsidiaries) in connection
with a Restricted Business or (b) encourage any such customer, distributor,
vendor, supplier or agent to cease, in whole or in part, its business
relationship with the Company, its affiliates or any of their respective
subsidiaries.
          ARTICLE 3.7 Covenants Reasonable. The Executive acknowledges and
agrees that the covenants provided for in this Article 3 are reasonable and
necessary in terms of scope, duration, area, business and all other matters to
protect the Company’s and its respective subsidiaries’ legitimate business
interests, which include, among others, protecting (a) valuable confidential
business information, (b) substantial relationships with customers throughout
the Restricted Area and (c) goodwill with customers, employees, distributors,
suppliers and vendors associated with respective businesses.


--------------------------------------------------------------------------------



          ARTICLE 3.8 Construction; Enforceability. To the extent that any
provision contained in this Article 3 may later be adjudicated by a court to be
too broad to be enforced with respect to such provision’s scope, duration, area,
line of business or any other matter, such area, line of business or other
matter, as the case may be, shall automatically be amended to satisfy the terms
of any court order so as to be valid and enforceable to the maximum extent
compatible with the applicable laws of such jurisdiction and this Article 3 as
drafted, however, such amendment is only to apply with respect to the operation
of such provision in the applicable jurisdiction in which such adjudication is
made.

ARTICLE 4
MISCELLANEOUS

          ARTICLE 4.1 Notices. Any notice, request, demand, claim or other
communication hereunder that is required to be made in writing shall be deemed
duly given on the fifth (5th) business day after if it is sent by registered or
certified mail, return receipt requested, postage prepaid, or, on the next
business day after it is sent by a reputable overnight courier such as Federal
Express, and addressed to the intended recipient as set forth below:

 

 

If to the Executive:

To the Executive’s last known address as set forth in the

 

Company’s payroll records.

 

 

If to the Company:

Industrial Services of America, Inc.

 

7100 Grade Lane

 

Louisville, KY 40213

 

Attention: Chief Financial Officer


          Either party hereto may send any notice, request demand, claim or
other communication hereunder to the intended recipient at the address set forth
above using any other means (including personal delivery messenger service,
telecopy, telex, ordinary mail or electronic mail), but no such notice, request,
demand, claim or other communications shall be deemed to have been duly given
unless and until it actually is received by the intended recipient; provided,
that such communication is also sent by registered or certified mail or by
reputable overnight courier within five business days of the original
communication. Either party hereto may change the address to which notices,
requests, demand, claims, and other communications hereunder are to be delivered
by giving the other party notice in the manner herein set forth.
          ARTICLE 4.2 Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner so as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision or such application in any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein; provided, that if any of the provisions of Article 3 are held to be
invalid, illegal or unenforceable, then such provision shall be deemed amended
in the manner and to the extent provided for in Article 3.8 above.
          ARTICLE 4.3 Complete Agreement. This Agreement and all exhibits and
annexes attached hereto embody the complete agreement and understanding among
the parties relating to the subject matter hereof and supersedes and preempts
any prior understanding, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
          ARTICLE 4.4 Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement. Any telecopied signature shall
be deemed a manually executed and delivered original.
          ARTICLE 4.5 Successors and Assigns. This Agreement may not be assigned
by either the Company or the Executive, except that the Company may assign the
Agreement to a Person who purchases all or substantially all of the assets of
the Company, by merger or asset purchase or lease agreement. Subject to the
preceding sentence, this Agreement is intended to bind and inure to the benefit
of and be enforceable by the Executive and the Company and their respective
successors and assigns (and, in the case of the Executive, heirs and personal
representatives), except that Executive may not assign any of his rights or
delegate any of his obligations hereunder.
          ARTICLE 4.6 Equitable Remedies. The Executive acknowledges and agrees
that the Company would not have an adequate remedy at law in the event any of
the provisions of Article 3 set forth above are not performed in accordance with
their specific terms, or are breached or are threatened to be breached.
Accordingly, the Executive agrees that the Company shall be entitled, in
addition to any other rights and remedies which may be available to it, to an
injunction or injunctions to prevent breaches of Article 3 above and to enforce
specifically the terms and provisions thereof in any action instituted in any
court of competent jurisdiction, and without any requirement to post a bond or
other security. In the event Company is required to seek and is granted
injunctive relief against Executive for any breach of Article 3, Company shall
be entitled to an award of reasonable attorney fees and costs, including all
those fees and costs incurred in any appeals.


--------------------------------------------------------------------------------




          ARTICLE 4.7 Choice of Law: Jurisdiction and Venue. This Agreement
shall be governed and construed in accordance with the law of the Commonwealth
of Kentucky without regard to conflicts of laws principles thereof and all
questions concerning the validity and construction hereof shall be determined in
accordance with the law of said state.
          ARTICLE 4.8 Dispute Resolution.
          Article 4.8.1 In consideration of the compensation and benefits paid
to Executive by the Company, the receipt and sufficiency of which is hereby
acknowledged, and for other good and valuable consideration, Executive agrees
that all legal claims or disputes arising out of or related to Executive’s
employment and/or termination with the Company must be submitted to binding
arbitration and that binding arbitration will be the sole and exclusive final
remedy for resolving any such claim or dispute. Executive also agrees that any
arbitration between the Company and Executive is of an individual claim and that
any claim subject to arbitration will not be arbitrated on a class-wide basis.
Executive agrees that the American Arbitration Association in accordance with
its National Rules for the resolution of Employment Disputes shall administer
any arbitration between the Company and Executive and judgment on the award
rendered by the Arbitrator may be entered in any court having jurisdiction
thereof. Such arbitration shall take place in the City of Louisville, in the
Commonwealth of Kentucky. The Company and the Executive shall share equally in
the administrative fees for arbitration such as filing fees, hearing fees, and
hearing room rental fees. Each of the Company and the Executive shall be
responsible for its and his legal fees and expenses, respectively.
          Legally protected rights covered by this Article 4.8, regarding
Dispute Resolution, are all legal claims arising out of or relating to
employment with the Company, including: claims for wages or other compensation;
claims for breach of any contract, covenant or warranty (expressed or implied);
tort claims (including, but not limited to, claims for physical, mental or
psychological injury, but excluding statutory workers compensation claims);
claims for wrongful termination; sexual harassment; discrimination (including,
but not limited to, claims based upon race, sex, religion, national origin, age,
medical condition or disability whether under federal, state or local law);
claims for benefits or claims for damages or other remedies under any employee
benefit program sponsored by the Company (after exhausting administrative
remedies under the terms of such plans); “whistleblower” claims under any
federal, state, or other governmental law, statute, regulation or ordinance; and
claims for retaliation under any law, statute, regulation or ordinance,
including retaliation under any worker compensation law or regulation; and
claims arising out of or relating to any employment contract (including this
Agreement), employment applications, the Company’s personnel manuals or policy
statements, or any other employment agreements.
          Executive understands and agrees that by entering into this Agreement,
Executive anticipates gaining the benefits of a speedy, impartial dispute
resolution procedure.
          4.8.2 Executive understands and agrees that the Company is engaged in
transactions involving interstate commerce and the Executive’s employment
involves such commerce. Executive agrees that the Federal Arbitration Act shall
govern the interpretation, enforcement, and proceeding under this Agreement. Any
decision of the arbitrator shall be enforceable in any federal or state court of
competent jurisdiction located in the County of Jefferson, Commonwealth of
Kentucky and each party irrevocably submits to the personal and exclusive
jurisdiction of such court.
          4.8.3 Executive understands and agrees that the provisions of the
Agreement are severable and, should any provision be held unenforceable, all
others will remain valid, binding and fully enforceable. Executive agrees that
the arbitrator, and not any federal, state, or local court or agency shall have
the exclusive authority to resolve any dispute relating to the interpretation,
arbitrability, applicability, enforceability or reformation of this Agreement,
including, but not limited to, any claim that all or any part of this Agreement
is void or voidable. If a court should determine that arbitration under this
Agreement is not the exclusive, final, and binding method for the Company and
the Executive to resolve disputes and/or that the decision and award of the
arbitrator is not final and binding as to some or all of the Executive’s claims,
the Executive must submit his claim to arbitration and pursue the arbitration to
conclusion before filing or pursuing any legal, equitable, or other legal
proceeding for any eligible claim in a court of competent jurisdiction.
          4.8.4 This Agreement to arbitrate shall survive the termination of
Executive’s employment. It can only be revoked or modified by mutual consent
evidenced by a writing signed by both parties that specifically state their
intent to revoke or modify this Agreement.
          ARTICLE 4.9 Amendment and Waivers. No provisions of this Agreement may
be amended or waived without the prior written consent of the parties hereto.
The waiver by either party to this Agreement of a breach of any provision of
this Agreement shall not be construed to operate as a waiver of any other breach
of the same or any other term or provision or as a waiver of any contemporaneous
breach of any other term or provision or as a continuing waiver of the same or
any other term or provision.
          ARTICLE 4.10 Business Days. Whenever the terms of this Agreement call
for the performance of a specific act on a specified date, which date falls on a
Saturday, Sunday or legal holiday, the date for the performance


--------------------------------------------------------------------------------




of such act shall be postponed to the next succeeding regular business day
following such Saturday, Sunday or legal holiday.
          ARTICLE 4.11 No Third Party Beneficiary. Except for the parties to
this Agreement and their respective successors and assigns, heirs and personal
representatives nothing expressed or implied in this Agreement is intended, or
will be construed, to confer upon or give any person other than the parties
hereto and their respective successors and assigns any rights or remedies under
or by reason of this Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year first above written.

 

 

 

 

EXECUTIVE

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

 

 

 

     /s/ Steve Jones

 

By:

     /s/ Harry Kletter

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Steve Jones

 

 

 

 

 

 

 

 

 

Title:

Chief Executive Officer


--------------------------------------------------------------------------------



ANNEX 1

1. Agreement:
          Shall mean the Amended and Restated Executive Employment Agreement
executed by Industrial Services of America, Inc. and Steve Jones effective July
1, 2010, as it may be amended from time to time, hiring Steve Jones as Vice
President of Operations – ISA Alloys.
2. Company:
          Industrial Services of America, Inc., a Florida corporation, with its
principal place of business located at 7100 Grade Lane, Louisville Kentucky.
3. Effective Date:
          July 1, 2010
4. Employment Period:
          July 1, 2010, until June 30, 2015, unless otherwise terminated
pursuant to the terms and conditions of the Agreement.
5. Executive:
          Steve Jones.
6. Initial Term:
          July 1, 2010, until June 30, 2015, unless otherwise terminated
pursuant to the terms and conditions of the Agreement.
7. Incapacitation, Incapacitated, Incapacity:
          Shall mean that a qualified physician attending the Executive shall
have determined and provided written evidence of such determination to the
Company that said Executive is unable to attend to his personal affairs or the
business affairs of the Company on a day-to-day basis or a Court of Competent
jurisdiction determines the Executive is unable to fulfill his duties to the
Company under the Agreement.
8. Notice of Termination:
          A written notice from Executive (in the case of Voluntary Termination)
or Company (in the case of Termination due to Incapacity) to the other party
designating the basis for termination of Executive, the Termination Date as
provided and addressed in conformity with Articles 2.2 and 4.1 of the Agreement.
9. Renewal Term:
          All automatic renewals of the terms and conditions of the Agreement,
commencing on July 1, 2015, and ending June 30, 2016, and continuing each July 1
through June 30 thereafter until terminated by either party in conformity with
the Agreement.
10. Termination Date:
          The date of termination designated in any Notice of Termination.
11. Termination for Cause:
          Shall mean the termination of the Executive for:
          a. Failing or refusing to follow the legal instructions or resolutions
of the Board of Directors of the Company;
          b. Failing or refusing to follow the legal instructions of the Chief
Executive Officer or President of the Company;
          c. Absenteeism from the Company in violation of the terms and
conditions of the Agreement;
          d. Violation of any term or condition of this Agreement;
          e. Violation of any securities law (federal or state) during the term
of this Agreement;
          f. Any breach of Executive’s duty of loyalty or fulfilling duty to the
Company;
          g. Failure of the Executive to act in accordance with the terms of the
Company handbook in all material respects; or
          h. Commission of any felony of misdemeanor involving moral turpitude.
12. Termination Without Cause:
The Company’s issuances of a Notice of Termination of the Executive for any
reason other than any of those bases for termination set forth in paragraph 11,
entitled Termination for Cause.
13. Voluntary Termination:
The Executive’s issuance of a Notice of Termination to the Company for any
reason.


--------------------------------------------------------------------------------



EXHIBIT A
OUTLINE OF MANAGEMENT INCENTIVE PLAN

 

 

 

 

 

 

 

 

 

 

 

 

Net Assets

 

 

$

29,000,000

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Level 1

 

Salary

 

 

 

 

 

 

 

 

$200,000

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

CO BASED

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

BONUS

 

 

 

 

 

 

 

 

100%

 

TARGET
BONUS

 

 

 

 

 

 

 

 

$200,000

 

Profit

 

 

 

 

 

 

 

 

 

 

 

Target

 

 

 

 

 

 

 

 

 

 

 

1

%

 

$

290,000

 

 

0.0

%

$

0

 

2

%

 

$

580,000

 

 

1.316

%

$

2,632

 

3

%

 

$

870,000

 

 

2.63

%

$

5,264

 

4

%

 

$

1,160,000

 

 

3.95

%

$

7,896

 

5

%

 

$

1,450,000

 

 

5.26

%

$

10,528

 

6

%

 

$

1,740,000

 

 

6.58

%

$

13,160

 

7

%

 

$

2,030,000

 

 

7.90

%

$

15,792

 

8

%

 

$

2,320,000

 

 

9.21

%

$

18,424

 

9

%

 

$

2,610,000

 

 

10.53

%

$

21,056

 

10

%

 

$

2,900,000

 

 

11.84

%

$

23,688

 

11

%

 

$

3,190,000

 

 

13.16

%

$

26,320

 

12

%

 

$

3,480,000

 

 

14.48

%

$

28,952

 

13

%

 

$

3,770,000

 

 

15.79

%

$

31,584

 

14

%

 

$

4,060,000

 

 

17.11

%

$

34,216

 

15

%

 

$

4,350,000

 

 

18.42

%

$

36,848

 

16

%

 

$

4,640,000

 

 

19.74

%

$

39,480

 

17

%

 

$

4,930,000

 

 

21.06

%

$

42,112

 

18

%

 

$

5,220,000

 

 

22.37

%

$

44,744

 

19

%

 

$

5,510,000

 

 

23.69

%

$

47,376

 

20

%

 

$

5,800,000

 

 

25.00

%

$

50,008

 

21

%

 

$

6,090,000

 

 

31

%

$

62,508

 

22

%

 

$

6,380,000

 

 

37

%

$

74,000

 

23

%

 

$

6,670,000

 

 

43

%

$

86,000

 

24

%

 

$

6,960,000

 

 

50

%

$

100,000

 

25

%

 

$

7,250,000

 

 

56

%

$

112,000

 

26

%

 

$

7,540,000

 

 

62

%

$

124,000

 

27

%

 

$

7,830,000

 

 

68

%

$

136,000

 

28

%

 

$

8,120,000

 

 

75

%

$

150,000

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

29

%

 

$

8,410,000

 

 

83

%

$

166,000

 

30

%

 

$

8,700,000

 

 

89

%

$

178,000

 

31

%

 

$

8,990,000

 

 

95

%

$

190,000

 

32

%

 

$

9,280,000

 

 

100

%

$

200,000

 

33

%

 

$

9,570,000

 

 

106

%

$

212,000

 

34

%

 

$

9,860,000

 

 

112

%

$

224,000

 

35

%

 

$

10,150,000

 

 

118

%

$

236,000

 

36

%

 

$

10,440,000

 

 

125

%

$

250,000

 

37

%

 

$

10,730,000

 

 

131

%

$

262,000

 

38

%

 

$

11,020,000

 

 

137

%

$

274,000

 

39

%

 

$

11,310,000

 

 

143

%

$

286,000

 

40

%

 

$

11,600,000

 

 

150

%

$

300,000

 

41

%

 

$

11,890,000

 

 

156

%

$

312,000

 

42

%

 

$

12,180,000

 

 

162

%

$

324,000

 

43

%

 

$

12,470,000

 

 

168

%

$

336,000

 

44

%

 

$

12,760,000

 

 

175

%

$

350,000

 

45

%

 

$

13,050,000

 

 

181

%

$

362,000

 

46

%

 

$

13,340,000

 

 

187

%

$

374,000

 

47

%

 

$

13,630,000

 

 

193

%

$

386,000

 

48

%

 

$

13,920,000

 

 

200

%

$

400,000

 

49

%

 

$

14,210,000

 

 

206

%

$

412,500

 

50

%

 

$

14,500,000

 

 

213

%

$

425,000

 

each 1% RONA equals 6.5% increase in bonus %

 

 

 

 

 

 

 

$

14,790,000

 

 

219

%

$

438,000

 


--------------------------------------------------------------------------------



EXHIBIT B
OUTLINE OF EXECUTIVE INCENTIVE PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LTIP BONUS CALCULATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010-12 PLAN
Executive Group
Target 100%

 

2011-13 PLAN
Executive Group
Target 100%

 

2012-14 PLAN
Executive Group
Target 100%

 

2013-15 PLAN
Executive Group
Target 100%

 

2014-16 PLAN
Executive Group
Target 100%

 

RONA

 

 

 

 

 

 

$

200,000

 

 

 

$

200,000

 

 

 

$

200,000

 

 

 

$

200,000

 

 

 

$

200,000

Net Assets

 

$

29,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Target

 

 

32

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

YR1

 

$

9,280,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

YR2

 

$

9,280,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

YR3

 

$

9,280,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

27,840,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

175

%

$

350,000

 

 

 

 

 

100

%

$

27,840,000

 

93

%

$

185,345

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

200

%

$

400,000

125

%

$

34,800,000

 

 

 

 

 

 

103

%

$

205,460

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

150

%

$

41,760,000

 

 

 

 

 

 

 

 

 

 

 

100

%

$

200,000

 

 

 

 

 

 

 

 

 

 

175

%

$

48,720,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

200

%

$

55,680,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3 YEAR OPERATING INCOME - used to CALCULATE LTIP BONUS %

ACTUAL OPERATING INCOME

2010

 

$

7,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2011

 

$

9,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2012

 

$

9,800,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

93

%

$

25,800,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2013

 

$

9,800,000

 

 

 

 

 

 

103

%

$

28,600,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014

 

$

8,240,000

 

 

 

 

 

 

 

 

 

 

 

100

%

$

27,840,000

 

 

 

 

 

 

 

 

 

 

2015

 

$

30,680,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

175

%

$

48,720,000

 

 

 

 

 

2015

 

$

16,760,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

200

%

$

55,680,000


--------------------------------------------------------------------------------

 